DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                         SHANE HARDISON,
                            Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D20-301

                              [June 4, 2020]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Seventeenth Judicial Circuit, Broward County; Mariya Weekes, Judge;
L.T. Case Nos. 11-003397CF10A & 16-000894CF10A.

  Shane Hardison, Pahokee, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

GROSS, FORST and KLINGENSMITH, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.